Citation Nr: 1543347	
Decision Date: 10/08/15    Archive Date: 10/13/15

DOCKET NO. 10-36 465A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa


THE ISSUES

1. Entitlement to service connection for a back disorder. 

2. Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD), effective June 15, 2009.

3. Entitlement to an initial rating in excess of 10 percent for a bilateral hearing loss disability, effective December 31, 2007. 

4. Entitlement to a total rating due to unemployability caused by service-connected disabilities (TDIU). 


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty from December 1971 to September 1973. He had subsequent duty in the U. S. Army Reserve.

This case was previously before the Board of Veterans' Appeals (Board) in August 2014, when it was remanded for further development. Following the requested development, the VA Appeals Management Center in Washington, D.C. confirmed and continued the denial of entitlement to service connection for a back disorder, an increased rating for a bilateral hearing loss disability, and a TDIU. Thereafter, the case was returned to the Board for further appellate action.

In May 2012, the RO granted the Veteran's claim of entitlement to service connection for PTSD. The RO assigned an initial 30 percent rating, effective June 15, 2009. The Veteran disagreed with that decision, and in January 2014, the RO raised the rating to 50 percent. In his substantive appeal pertaining to the increased rating issue, the Veteran requested that he be afforded a hearing. The matter will therefore be remanded. 

In his January 2, 2015 statement, the Veteran raised contentions to the effect that service connection was warranted for a dental disorder, bone loss, and lymphoma, all claimed as side effects of the medication he takes for his service-PTSD. Therefore, he maintains that service connection is warranted on a secondary basis. Those claims have not been certified to the Board on appeal nor have they otherwise been developed for appellate purposes. Therefore, the Board has no jurisdiction over those claims, and they will not be considered below. 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.101 (2015). They are REFERRED to the RO for appropriate action.

The issues of entitlement to increased ratings for a bilateral hearing loss disability and PTSD and entitlement to a TDIU are REMANDED as below. 


FINDING OF FACT

A back disorder was first manifested many years after service, and the preponderance of the evidence is against a finding that it is in any way related to service. 


CONCLUSION OF LAW

A back disorder is not the result of disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.6(a), 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The VA's Duties to Notify and Assist

Prior to consideration of the merits of the appeal, the Board must determine whether the VA has met its statutory duty to notify and assist the Veteran in the development of his claim of entitlement to service connection for a back disorder. After reviewing the record, the Board finds that the VA has met that duty.

After the claim was received, the RO advised the Veteran by letter of the elements of service connection and informed him of his responsibilities for obtaining relevant records and other evidence in support of his claim. The duty to notify is satisfied. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman, 19 Vet. App. 473 (2006).

The VA's duty to assist includes helping claimants to obtain service treatment records and other pertinent records, including private medical records. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains the Veteran's service treatment and personnel records, records reflecting his post-service treatment by VA and non-VA health care providers, transcripts of his hearings held before a Decision Review Officer at the RO, and lay statements from the Veteran's ex-wife, father, friend, and a former fellow serviceman. The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

The VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006). Appropriate VA medical inquiry has been accomplished and is factually informed, medically competent and responsive to the issues under consideration. Monzingo v Shinseki, 26 Vet. App. 97 (2012); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Analysis

The Veteran contends that he has a back disorder as the result of an injury in service. Therefore, he maintains that service connection is warranted. However, after carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against that claim. Accordingly, the appeal will be denied. 

In this decision, the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A. "), regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R. ") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir. ") and the Court of Appeals for Veterans Claims as noted by citations to "Vet. App. ")

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. See 38 U.S.C.A. § 7104(d), see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999), Gilbert v. Derwinski, 1 Vet.App. 49, 56, 57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision as well as to facilitate review of the decision by courts of competent appellate jurisdiction). The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts. 

Service connection may be granted for disability or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1110. Generally, the evidence must show (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service. See Cuevas v. Principi, 3 Vet. App. 542 (1992). 
The applicable law and regulations also permit service connection for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

The Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). Generally, the Board first determines whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303 (2007). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159. Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) A layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) The layperson is reporting a contemporaneous medical diagnosis, or;
(3) Lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007). 

The Veteran and the lay persons who have submitted statements in support of his claim have indicated that he injured his back in service, when the armored personnel carrier in which he was riding hit rough terrain. They state that he has had back problems since that time and that service connection is, therefore, warranted. 

The Veteran and lay persons who had knowledge of the event are competent to give testimony about what the Veteran experienced during and since his retirement from the service. For example, he is competent to report that he injured his back in service and that he has had back pain since that time. See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994). However, there is no evidence to suggest that he or the other lay personnel are competent by training or experience to diagnose any pathology causing that pain. The question of an etiologic relationship between an injury and the development of a chronic, residual disorder involves a medical issue. Thus, the question of etiology in this case may not be competently addressed by lay evidence. See Davidson, 581 F.3d at 1316. Further, the Veteran has not reported having a diagnosis in service, nor is there evidence of his symptoms supporting a later diagnosis of an inservice disorder. Not only is a chronic, identifiable back disorder uncorroborated by the evidence in the service; it is contradicted by more contemporaneous, probative, and accurate evidence of record. Curry v. Brown, 7 Vet. App. 59 (1994) (Contemporaneous evidence has greater probative weight than a history reported by the Veteran.). The lay assertions have been investigated by competent medical examination and found not supportable. Jandreau, 492 F.3d at 1376-77 .

Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence. See Rucker v. Brown, 10 Vet. App. 67 (1997). In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness. Caluza v. Brown, 7 Vet. App. 498 (1995). The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence. Buchanan, supra. 

In deciding this appeal, the Board must weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others. Schoolman v. West, 12 Vet. App. 307 (1999); Evans v. West, 12 Vet. App. 22 (1998). The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings. The probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion. Sklar v. Brown, 5 Vet. App. 140 (1993). In this regard, contemporaneous evidence has greater probative weight than a history reported by the Veteran. Curry v. Brown, 7 Vet. App. 59 (1994). However, medical evidence that is speculative, general or inconclusive in nature cannot support a claim. See Obert v. Brown, 5 Vet. App. 30 (1993).

The Veteran's service personnel records show that his primary military occupational specialty was as a light weapons infantryman, and his service personnel records show that in February 1973, his duties included that of personnel carrier driver. However, his service treatment records, and the reports of his April 1971 service entrance examination and his May 1973 service separation examination are negative for any complaints or clinical findings of a back disorder of any kind. 

The Veteran did not report any further complaints of back pain until VA psychiatric treatment in November 2002. A chronic, identifiable back disorder was not confirmed until October 2007, when VA X-rays revealed the presence of a pars defect at L5. 

The normal medical findings at the time of the Veteran's separation from the service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim. See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.); Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact). However, that does not end the inquiry. The Veteran's claim may be substantiated by competent evidence of a nexus to service. 

The question of a disorder's cause is medical in nature. As a general matter, laypersons are not competent to render such diagnoses or their causes. Although lay persons have suggested that the Veteran has had chronic back pain since service, there is no competent, medical evidence to substantiate a finding of service connection. As noted above, the medical records are negative for any such complaints of back pain for almost 30 years after service. 

In December 2014, VA examined the Veteran, specifically to determine whether the Veteran had a back disorder related to service. Following an interview and examination of the Veteran, as well as a review of his medical records, the examiner diagnosed thoracolumbar sprain with muscle spasm. The examiner opined that it was less likely than not the result of the Veteran's service. He was unable to find any evidence of a back injury or disorder in service or any evidence of continuing back symptomatology resulting from the claimed inservice injury. 

In addition, the Board notes that the Veteran did not file his initial claim of entitlement to service connection for a back disorder until 2007, more than 30 years after his separation from the service. The absence of evidence of contemporaneous complaints or treatment for relevant symptoms and disability generally does not, by itself, constitute substantive negative evidence to be weighed against a claim. VA may rely on an absence of an entry in a record as evidence that the event did not occur, but only if the matter is of the kind that ordinarily would have been recorded in that record. Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (holding the Board may not consider the absence of evidence as substantive negative evidence). 

However, it has also been held that "evidence of a prolonged period without medical complaint may be considered in determining service connection. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Fagan v. Shinseki, 573 F.3d 1282, 1289 (Fed. Cir. 2009) (in which the Federal Circuit affirmed a Board decision that "the preponderance of the evidence" was against a service connection claim taking into account the lack of treatment or complaints of the condition for an extensive period of time); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 305 (2008) (Board did not err in assigning more probative weight to VA opinions which relied, inter alia, on a record revealing that symptoms of the claimed disability did not begin until decades after service and after a productive working life).

Such is the case as to the alleged back disorder. The preponderance of the evidence is against the claim and the appeal is denied.

In arriving at this decision, the Board has considered the doctrine of reasonable doubt. However, that doctrine is only invoked where there is an approximate balance of evidence which neither proves nor disproves the claim. In this case, the preponderance of the evidence is against the Veteran's claim. Therefore, the doctrine of reasonable doubt is not applicable. 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015). 


ORDER

Service connection for a back disorder is denied.


REMAND

The issues of entitlement to increased ratings for a hearing loss disability and PTSD, and entitlement to a TDIU are REMANDED to the Agency of Original Jurisdiction (AOJ) for the following actions:

1. Ask the Veteran for the names and addresses of the health care providers (VA and non-VA) who treated him and/or the names and addresses of the medical facilities where he was treated for his hearing loss disability and PTSD since January 2015. Provide appropriate release of information forms and obtain the evidence. Advise the Veteran if the requested records cannot be obtained. 

In particular, the AOJ must request the reports of the VA AUDIOGRAMS performed from July through September 2014. 

A failure to respond or a negative reply to any request must be noted in writing and associated with the claims folder. 

If such records are held by an entity affiliated with the federal government, efforts to obtain such records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile. The non-existence or unavailability of such records must be verified by each federal department or agency from whom they are sought. 

2. Confirm if the desires a Board hearing ON THE APPEAL FOR AN INCREASED RATING FOR PTSD ONLY as requested in his substantive appeal submitted in April 2014. If so, schedule the hearing in accordance with established VA protocols. 

IF THE VETERAN DOES NOT WANT A HEARING, CONSIDER IF ANY FURTHER MEDICAL EXAMINATIONS ARE REQUIRED UNDER THE LAW AND CONDUCT SUCH MENTAL DISORDERS EXAMINATION. 

3. When the actions requested above have been completed, the AOJ must undertake any other indicated development. Then, the AOJ must readjudicate the issues of entitlement to increased ratings for PTSD and a bilateral hearing loss disability, and entitlement to a TDIU. 

If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond. Thereafter, if in order, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. 

The Veteran need take no action unless he is notified to do so. However, he is advised that he has the right to submit any additional evidence and/or argument on the matters the Board has remanded to the RO. Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


